Order entered January 22, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-01296-CV

                            TERRELL E. BITTEN, Appellant

                                             V.

                         STATE FARM INSURANCE, Appellee

                     On Appeal from the 44th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-18-08190

                                         ORDER
      Before the Court is appellant’s January 17, 2019 motion for an extension of time to file

an amended brief. We GRANT the motion and extend the time to February 19, 2019.


                                                   /s/   ROBERT D. BURNS, III
                                                         CHIEF JUSTICE